                                          Case 4:19-cv-04177-YGR Document 44 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    CARNEICE KATHRINE HALL-JOHNSON,                       CASE NO. 19-cv-04177-YGR
                                   7                  Plaintiff,
                                                                                              ORDER GRANTING MOTION TO DISMISS
                                   8            vs.                                           SECOND AMENDED COMPLAINT
                                   9    GOLDEN GATE REGIONAL CENTER INC., ET                  Re: Dkt. No. 40
                                        AL.,
                                  10
                                                      Defendants.
                                  11
                                               This is the second round of briefing on the complaint filed by pro se plaintiff Carneice
                                  12
Northern District of California
 United States District Court




                                       Kathrine Hall-Johnson against defendants Golden Gate Regional Center Inc. (“GGRC”) and Tessa
                                  13
                                       Garvey. In its prior order, this Court granted defendants’ motion to dismiss on the grounds that
                                  14
                                       (i) plaintiff’s claims, as alleged, were time-barred and (ii) plaintiff failed to plead sufficient facts
                                  15
                                       to state a claim under 42 U.S.C. section 1981. Now before the Court is defendant’s motion to
                                  16
                                       dismiss the second amended complaint (“SAC”).
                                  17
                                               With respect to timing, the Court previously noted that the earliest allegations in the FAC
                                  18
                                       appeared to date back to 2012, meaning the filing of the complaint in 2019 occurred well outside
                                  19
                                       the two- and four-year statutes of limitations applicable to plaintiff’s claims. In the SAC, plaintiff
                                  20
                                       clarifies her claims, alleging that her parent first became aware of defendants’ discriminatory
                                  21
                                       policy in 2012, when a GGRC employee informed the parent that GGRC would not continue to
                                  22
                                       provide plaintiff with services on account of her age and race. Plaintiff further alleges, as she did
                                  23
                                       in the FAC, that defendants repeatedly ignored her requests for services in 2018 and 2019.
                                  24
                                       Thereafter, on June 10, 2019, plaintiff’s parent allegedly informed plaintiff of defendants’
                                  25
                                       discriminatory policy, shortly after the parent observed disparate treatment at defendants’ office.
                                  26
                                               As the Court previously explained, “a claim accrues when the plaintiff knows or has reason
                                  27
                                       to know of the injury which is the basis of the action.” Knox v. Davis, 260 F.3d 1009, 1013 (9th
                                  28
                                          Case 4:19-cv-04177-YGR Document 44 Filed 09/15/20 Page 2 of 2




                                   1   Cir. 2001) (citation omitted). Further, the Ninth Circuit has stated that the “injury” component

                                   2   refers to “the actual injury,” i.e., the denial of benefits, rather than the legal wrong, i.e., that there

                                   3   was an allegedly discriminatory motive underlying that denial of benefits. Lukovsky v. City and

                                   4   County of San Francisco, 535 F.3d 1048, 1051 (9th Cir. 2008). Here, the SAC alleges that the

                                   5   initial “actual injury” occurred in 2012, when GGRC told plaintiff’s parent that it would no longer

                                   6   provide plaintiff with services. Therefore, as alleged, plaintiff’s claims began to accrue in 2012.

                                   7   Under Lukovsky, it makes no difference that plaintiff did not become aware of the allegedly

                                   8   discriminatory policy until 2019. Nor does it matter, for statute of limitations purposes, that

                                   9   defendants allegedly ignored or denied plaintiff’s requests for services in 2018 and 2019. The

                                  10   Court previously held that the implementation of the initial denial of benefits did not constitute an

                                  11   independent violation for statute of limitations purposes, and the SAC does not cure this

                                  12   deficiency. Thus, plaintiff’s claims as alleged in the SAC are time-barred.
Northern District of California
 United States District Court




                                  13           The Court also finds that further amendment would be futile. Plaintiff already has had one

                                  14   opportunity to amend, and based on the facts alleged, there is no reason to think plaintiff will be

                                  15   able to establish some alternate timeline of events that would satisfy the statutes of limitations in

                                  16   this case.

                                  17           Accordingly, defendants’ motion to dismiss is GRANTED WITH PREJUDICE. The Clerk is

                                  18   directed to close the case.

                                  19           This Order terminates Docket Number 40.

                                  20           IT IS SO ORDERED.

                                  21

                                  22   Dated: September 15, 2020
                                                                                                     YVONNE GONZALEZ ROGERS
                                  23                                                            UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                            2
